Title: John Adams to Abigail Adams, 17 March 1797
From: Adams, John
To: Adams, Abigail


        
          My Dearest Friend
          Philadelphia March 17. 1797
        
        I have yours of the 6th. by the Post of this day. I have proposed to Brisler to give him 300 dollars and pay the Expences of his Wife and Children to this Place and back again to Quincy, when they return— And He and his Wife and Children are to live in the Family. This is pretty well— I must and will have him. I am peremptorily for excluding all blacks and Molattoes.
        I hope to get into the House on Monday next. But shall purchase no nice furniture, till you come. I shall make a little Establishment for myself, and keep Bachelors Hall for some time.
        We have no Authentic News from Europe. These long East Winds may bring Us some thing.
        I have procured Some Horses and a Carriage.— and ride on Horseback as often as the Weather will permit.
        
        I sent you the last Letters from our sons dated about the middle of Decr.
        Mr Murray is to go to Holland and Mr Dandridge as his secretary so that Thomas will come home, directly I hope— I would not even Advise him to go France. I hope to have one of my Children near me— It would have given me great Pleasure to have had some of my Family present, at my Inauguration which was the most affecting and overpowering Scene I ever acted in— I was very unwell had no sleep the night before, and really did not know but I should have fainted in Presence of all the World.— I was in great doubt whether to Say any Thing or not besides repeating the Oath— And now, the World is as silent as the Grave— All the Federalists Seem to be afraid to approve any Body but Washington The Jacobin Papers, damn with faint praise, and undermine with Misrepresentation and Insinuation.
        If the Fæderalists go to playing Pranks I will resign the office and let Jefferson lead them to Peace, Wealth and Power if he will.
        From the Situation, where I now am, I see a Scene of Ambition, beyond all my former suspicions or Imaginations.— An Emulation which will turn our Government topsy turvy. Jealousies & Rivalries have been my Theme and Checks and Ballances as their Antidotes till I am ashamed to repeat the Words: but they never Stared me in the face in such horrid forms as at present. I see how the Thing is going. at the next Election England will sett up Jay or Hamilton and France Jefferson and all the Corruption of Poland will be introduced. Unless the American Spirit should rise and say we will have neither John Bull nor Nicholas Louis Boborn— Silence.—
        Yours affectionately
        
          J. A
        
      